11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Dakota Douglas Dixon,                   * From the 142nd District Court
                                                   of Midland County,
                                                   Trial Court No. CR51721.

No. 11-20-00161-CR                               * May 12, 2022

                                                 * Memorandum Opinion by Williams, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.